DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Amendment filed on 12/16/2021. Claim 1 is independent claim. Claims 5-6 have been added. Claims 1-6 have been examined and rejected in the current patent application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021 and 10/22/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The amendments to the title of the disclosure, paragraphs 0087 and 0099 and the abstract of the disclosure, submitted on 12/16/2021 by the Applicant(s), have been approved by the office, and the objection to the title of the disclosure, paragraphs 0087 and 0099 and the abstract of the disclosure is withdrawn. 

Claim Interpretation - 35 U.S.C. § 112

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Independent claim 1 limitation “a frequency controller configured to provide digital frequency control signals to the RF units in the two-dimensional array of RF units that cause at least two of the RF units to simultaneously perform stepped frequency scanning at two different frequencies” has been interpreted under 35 U.S.C. § 112(f) because it use generic placeholders “a frequency controller” coupled with functional language “provide digital frequency control signals to the RF units in the two-dimensional array of RF units that cause at least two of the RF units to simultaneously perform stepped frequency scanning at two different frequencies” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers. 
Dependent claim 3 limitation “the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” has been interpreted under 35 U.S.C. § 112(f) because it use generic placeholders “the frequency controller” coupled with functional language “control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Dependent claim 4 limitation “the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” has been interpreted under 35 U.S.C. § 112(f) because it use generic placeholders “the frequency controller” coupled with functional language “control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers.
Dependent claim 5 limitation “the frequency controller is configured to provide digital frequency control signals that cause simultaneous stepped frequency scanning in which: a first RF unit of the at least two RF units scans across a first frequency range at a first step size…” has been interpreted under 35 U.S.C. § 112(f) because it use generic placeholders “the frequency controller” coupled with functional language “provide digital frequency control signals that cause simultaneous stepped frequency scanning in which: a first RF unit of the at least two RF units scans across a first frequency range at a first step size…” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers. 
Since the claims 1 and 3-5 limitations invokes 35 U.S.C. § 112(f), claims 1 and 3-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) 
If Applicants wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicants must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If Applicants does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) Applicants may amend the claims so that they will clearly not invoke 35 U.S.C. § 112(f) or present a sufficient showing that the claims recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sentelle et al. (US 2015/0301167 A1, hereinafter Sentelle) in view of Lassche (US 2019/0033150 A1, hereinafter Lassche). 

Regarding independent claim(s) 1, Sentelle discloses a stepped frequency radar system (reads on Para 0016, a stepped-frequency continuous wave radar device), the system comprising: a two-dimensional array of radio frequency (RF) units, wherein each RF unit is configured to implement stepped frequency scanning and includes a unit-specific mixer, at least one RF transmit antenna and a two-dimensional array of receive antennas (reads on Para 0098 & 0126-0129 and Fig. 3 & 5A-5B, a scanning device 502A and the device 502A transmits a stepped-frequency signal (510B). The signal may be a stepped-frequency signal transmitted using a single transmit antenna 505A. The reflected portions of the signal propagate past each of the first, second, and third receiving antennas 510A-530A. Different implementations can place the receiving antennas 510A-530A differently, such that they are separated by multiple dimensions. the circuit 300 includes a signal generator 310, a signal control 320, a transmission multiplexer 330, a receive multiplexer 340, and a mixer 350), wherein the unit-specific mixer of each RF unit is configured to mix a signal that is transmitted from the RF transmit antenna of the RF unit at a transmit frequency with a signal that is received at (reads on Para 0098-0102 and Fig. 3, the received signal and the signal generated by the signal generator 310 are input to the mixer 350); a frequency controller configured to provide digital frequency control signals to the RF units in the two-dimensional array of RF units that cause at least two of the RF units to simultaneously perform stepped frequency scanning across two different frequency ranges (reads on Para 0089 & 0098-0099 & 0133-0136 and Fig. 3 & 6A-7, the signal control 320 may amplify or otherwise condition the signal to enable transmission by the one or more transmit antennas. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330. As shown in the diagram 600A, the three transmit antennas 610A-630A are part of a single device 602A. The transmissions of the three signals (610B-630B) can be conducted concurrently or spaced in time. the transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. the transmitted RF signal can include frequencies that cover a bandwidth in increments of frequency steps. For example, the signal may include a nominal frequency operating with a center frequency in the UHF, L, S or X bands).
Although, Sentelle discloses a radar system having one or more transmit antennas oriented within the hiding mechanism and configured to transmit one or more radar signals toward a barrier, one or more receive antennas oriented within the hiding mechanism and configured to receive reflection signals of the transmitted radar signal 
However, Sentelle does not appears to specifically disclose wherein two different frequency ranges and a two different step sizes. 
In the same field of endeavor, Lassche discloses wherein two different frequency ranges and a two different step sizes (reads on Para 0025, the second frequency scan and/or sweep may be different with respect to the first frequency scan and/or sweep. The difference is preferably being a sweep through a different, e.g. smaller frequency range. The second frequency sweep may be performed across a smaller frequency range than the first frequency sweep. The second frequency sweep may be performed with a smaller step size than the first frequency sweep). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the stepped-frequency scanning radar mechanism of Sentelle in order to have incorporated the frequency scanning operational parameters configuration mechanism, as disclosed by Lassche, into the stepped-frequency scanning radar mechanism of Sentelle because these mechanisms are directed to frequency scanning mechanisms and by incorporating the teachings of Lassche into Sentelle would generate a stepped-frequency scanning radar mechanism that operates with different frequency ranges and frequency steps depending on requirements of a particular application.   

Regarding dependent claim(s) 2, the combination of Sentelle and Lassche discloses the system as in claim 1. Sentelle further discloses wherein each of the RF (reads on Para 0136 & 0144-0145 and Fig. 7, the transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. The device 702 includes first, second, and third transceivers 710-730. Each transceiver is configured to both transmit and receive stepped-frequency signals and is spaced from the other transceivers).
Sentelle does not expressly disclose individually controllable to receive at an RF unit-specific frequency however each of the transceivers transmit at different transmit frequency as seen above. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use each of the transceivers to receive at the different transmit frequency as disclosed above. 

Regarding dependent claim(s) 3, the combination of Sentelle and Lassche discloses the system as in claim 1. Sentelle further discloses wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other (reads on Para 0099, 0136 & 0144-0145 and Fig. 3 & 6A-7, the transmissions of the three signals (610B-630B) are all conducted concurrently. The transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. The device 702 includes first, second, and third transceivers 710-730. Each transceiver is configured to both transmit and receive stepped-frequency signals and is spaced from the other transceivers. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330). 
Sentelle does not expressly disclose individually controllable to receive at an RF unit-specific frequency however each of the transceivers transmit at different transmit frequency as seen above. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use each of the transceivers to receive at the different transmit frequency as disclosed above. 

Regarding dependent claim(s) 4, the combination of Sentelle and Lassche discloses the system as in claim 1. Sentelle further discloses wherein each of the RF units in the two-dimensional array of RF units is individually controllable to transmit and receive at an RF unit-specific frequency and wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other (reads on Para 0099, 0136 & 0144-0145 and Fig. 3 & 6A-7, the transmissions of the three signals (610B-630B) are all conducted concurrently. The transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. The device 702 includes first, second, and third transceivers 710-730. Each transceiver is configured to both transmit and receive stepped-frequency signals and is spaced from the other transceivers. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330).
Sentelle does not expressly disclose individually controllable to receive at an RF unit-specific frequency however each of the transceivers transmit at different transmit frequency as seen above. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use each of the transceivers to receive at the different transmit frequency as disclosed above. 

Regarding dependent claim(s) 5, the combination of Sentelle and Lassche discloses the system as in claims 1 and 4. Sentelle and Lassche further discloses wherein the frequency controller is configured to provide digital frequency control signals that cause simultaneous stepped frequency scanning in which: a first RF unit of the at least two RF units scans across a first frequency range at a first step size; a second RF unit of the at least two RF units scans across a second frequency range at a second step size (reads on Para 0089, 0098-0099 & 0133-0136 and Fig. 3 & 6A-7, the signal control 320 may amplify or otherwise condition the signal to enable transmission by the one or more transmit antennas. The signal control 320 inputs the signal to the one or more transmit antennas and to a transmission multiplexer 330. The signal control 320 includes one or more signal outputs, each dedicated to one of the one or more transmit antennas and coupled to the transmission multiplexer 330. As shown in the diagram 600A, the three transmit antennas 610A-630A are part of a single device 602A. The transmissions of the three signals (610B-630B) can be conducted concurrently or spaced in time. the transmit frequencies are made to be different to minimize interference and to facilitate distinguishing between the reflected portions of the signals. the transmitted RF signal can include frequencies that cover a bandwidth in increments of frequency steps. For example, the signal may include a nominal frequency operating with a center frequency in the UHF, L, S or X bands; Sentelle); wherein the second frequency range is narrower than the first frequency range and the second step size is smaller than the first step size (reads on Para 0025, the second frequency scan and/or sweep may be different with respect to the first frequency scan and/or sweep. The difference is preferably being a sweep through a different, e.g. smaller frequency range. The second frequency sweep may be performed across a smaller frequency range than the first frequency sweep. The second frequency sweep may be performed with a smaller step size than the first frequency sweep; Lassche).

Regarding dependent claim(s) 6, the combination of Sentelle and Lassche discloses the system as in claims 1 and 4-5. Sentelle further discloses wherein the first frequency range and the second frequency range are non-overlapping frequency ranges (reads on Para 0089, the transmitted RF signal can include frequencies that cover a bandwidth in increments of frequency steps. For example, the signal may include a nominal frequency operating with a center frequency in the UHF, L, S or X bands). 

Response to Arguments


Regarding independent claim 1, the Applicant(s) alleges that Sentelle et al. (Pub. No. US 2015/0301167 A1, hereinafter Sentelle) does not discloses or suggests “…the unit-specific mixer of each RF unit is configured to mix a signal that is transmitted from the RF transmit antenna of the RF unit at a transmit frequency with a signal that is received at the two-dimensional array of receive antennas of the RF unit; and a frequency controller configured to provide digital frequency control signals to the RF units in the two-dimensional array of RF units that cause at least two of the RF units to simultaneously perform stepped frequency scanning across two different frequency ranges and a two different step sizes…”, as has been amended to the claim. 
Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as being unpatentable over Sentelle et al. (Pub. No. US 2015/0301167 A1, hereinafter Sentelle) in view of Lassche (Pub. No. US 2019/0033150 A1, hereinafter Lassche). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Applicant(s) states that dependent claims 2-6 recite all the limitations of the independent claim 1, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Sentelle in view of Lassche are considered to teach independent claim 1. Consequently, dependent claims 2-6 are rejected. 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 5,867,117 A (Gogineni et al.) discloses that it is understood that the operational frequency range of the swept-step radar, as well as the frequency step size, number of steps, and other parameters, may be varied as needed depending on the requirements of a particular application, (see Col. 11 Lines 33-37). 

US 2010/0014571 A1 (Horton et al.) discloses selects a set of transmit antennas ( operation 806), multiple transmit antennas may be used to transmit across different frequency ranges at the same time, identifies a frequency range over which the test is to be performed (operation 808) and then selects a step size for the frequency range (operation 810), In operations 808 and 810, the frequency range and step size may vary for different external antennas, (see Para 0098-0099 and Fig. 8). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648